Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 24 September 2019.  Claims 1-10 are currently pending and have been examined.

Claim Objections
Claims 1, 6, 7, 8, and 10 objected to because of the following informalities:
In claim 1 line 49, “a generated score” appears to be a typographical error of “the generated score”;
In claim 6 line 3, an “and” is missing before “preferred fruits”;
In claim 7 lines 2 and 3, “a generated score” appears to be a typographical error of “the generated score”;
In claim 8 line 20, “based on received a feedback” appears to be a typographical error of “based on received feedback”;
In claim 8 line 24, “a generated score” appears to be a typographical error of “the generated score”; and
In claim 10 line 2, “a generated score” appears to be a typographical error of “the generated score”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Line 38 of claim 1 (line 15 of claim 8) recites “generating a wellness score”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which the score is ultimately generated (i.e. determined or calculated). An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 38 of claim 1 (line 15 of claim 8) recites “generating a wellness score”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “score”. The specification does not disclose any Claims 2-7 and 9-10, which depend on claims 1 and 8 respectively, inherit the deficiency noted. For examination purposes, examiner will interpret the step of “generating a wellness score” to include all possible means of generating a score using a wellness evaluation. Appropriate correction is required.
Claim 1 contains the trademark/trade name “Jacuzzi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is likely used to identify/describe whirlpool bath (or bath with water jets) and, accordingly, the identification/description is indefinite. For the purposes of examination, the element “Jacuzzi” will be considered to mean “whirlpool bath”. Appropriate correction is required.
Claim 1
Claim 8 recites the limitation "the user" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret “the user” as “the one or more users”. Appropriate correction is required.
Claim 8 recites the limitation "one or more wearable devices" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the step of “receiving, by one or more wearable devices, data representative of biophysical parameters of the user from one or more wearable devises;” to be written as “receiving, by one or more wearable devices, data representative of biophysical parameters of the user;”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 USC § 101
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 8 ( with parallel language in claim 1) recites:
receiving … registration details from the one or more users; 
designing a wellness program for each of the one or more users, wherein the wellness program includes scheduling for meditation in a plurality of indoor and outdoor meditation units for mental relaxation, one or more massage therapy sessions in one or more massage units for imparting muscular and sensory relaxation to a user by stimulating release of endorphins and dopamine in body of the one or more users, one or more hydrotherapy sessions, one or more aromatherapy sessions, and one or more physical workout sessions for the corresponding one or more users; 
receiving … data representative of biophysical parameters of the user; 
evaluating … a level of wellness of the corresponding one or more users upon receiving a plurality of wellness history from the one or more users; 
generating … a wellness score to each of the one or more users based on an evaluation result, wherein the wellness score is generated upon comparing the evaluation result with a predefined set of wellness data, wherein the predefined set of wellness data is stored in a database; 
customizing … the designed wellness program based on received feedback from the one or more users regarding preferred lighting and colour, preferred aroma, flowers, aroma diffuser or candles, preferred sound or music, preferred fruits, food or beverage, preferred softness of fabric to be used during the wellness program; and 
scheduling … at least one training session for each of the one or more users based on a generated score to improve the wellness of the corresponding one or more users.
Therefore, the claim as a whole is directed to “providing a wellness program”, which is an abstract idea because it is a method of organizing human activity.  “Providing a wellness program” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the system and method disclosed recite steps for signing up for and providing a wellness program for individuals, something performed by spa/hotel staff and the individuals.
This judicial exception is not integrated into a practical application. In particular, claim 8 (with parallel language in claim 1) recites the following additional elements:
a user database subsystem;
one or more wearable devices;
an evaluation subsystem;
a score generation subsystem;
a customisation subsystem; 
a training subsystem.
These additional element amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Merely using a computer as a tool to perform an abstract idea is not enough to integrate it into a practical application (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 8 is directed to an abstract idea.
Claim 8 (with parallel language in claim 1) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Merely using a computer as a tool to perform an abstract idea is not sufficient to amount to significantly more than the judicial exception (see MPEP 2106.05(f)). These additional elements merely automate a process performed by staff in hotels and Spas. Accordingly, claim 8 is ineligible.
Claim 1 are parallel in nature to claim 8. Accordingly claim 1 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claims 2-7 and 9-10 merely further limit the abstract idea and are thereby considered to be ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. 2019/0209806) in view of Joya (Joya Spa, Joya Spa Brochure for Omni Scottsdale Resort & Spa at Montelucia, (retrieved 03/08/2021), https://web.archive.org/web/20151224063314/https:/www.omnihotels.com/-/media/images/hotels/phxrst/spa/pdf/spa-brochure.pdf) and Nino (U.S. 2016/0034663).
Regarding claim 1, Allen discloses a system to offer wellness program to one or more users comprising: 
a centralized touch screen smart console housed within each of a residential unit in a plurality of designated geographical areas (See Allen [0087] touch screen in residence to , wherein the plurality of designated geographical areas are configured to impart wellness of body, mind and spirit of the one or more users by stimulating sight (See Allen [0057] special lights.), smell (See Allen [0060] HVAC for scents.), sound (See Allen [0111] active sounds like music and nature. [0167] sound subsystem.), taste (See Allen [0121] taste of water when chlorine is used.) and touch (See Allen [0076] reflexology and massage.),
wherein the centralised touch screen smart console is configured to display parameters of various devices and IoT devices configured in the residential unit (See Allen [0087] touch screen in residence to control the environment characteristics.), to operate the various devices and the IoT devices (See Allen [0087] the touch screen device can be used to execute control of the environmental characteristics of the habitable environment. The system includes various subsystems under environmental control. Therefore, the user as access to controlling the devices that make up the subsystems through the touch screen kiosk.[ [0097] further, the various subsystems can communicate with each other over the internet, and are therefore considered to be IoT devices.), to interact with one or more support staff (See Allen [0088] the facility personnel can use the handheld, touch screen device to control the environmental characteristics. Therefore, the device is configured to interact with support staff), and to provide feedback regarding the wellness program (See Allen [0173] the in-room I/O kiosk (touch device from [0087]) “may also allow collection of information from an occupant which is indicative of the occupant's impressions and overall satisfaction with ;
a plurality of indoor and outdoor meditation units (See Allen [0109] the system includes meditation spaces.) for imparting mental relaxation (Non-limiting intended result which merely describes a desired result from use of the recited structure.);
one or more wearable devises configured to capture data representative of biophysical parameters of the one or more users (See Allen [0256] biometrics can contribute to a wellness score and the wellness score can be used to control the various environment features. See Allen [0265] the system can employ wearable devices to measure the biometrics of the user.);
a user database subsystem operatively coupled to the centralized touch screen smart console (See Allen [0053] the habitable environment can include a key that is connected to a database that stores the identity of the user.), and operable by one or more processors (See Allen [0094] the control subsystem includes one or more processing units.), wherein the user database is configured to:
receive registration details from the one or more users to register the one or more users (See Allen [0197] the one or more occupants can be registered with the system. [0194] specific attributes, traits and characteristics of the occupants can be stored. This information allows for customization of the habitable environment to the needs and desires of the occupant.);
provide a list (See Allen [0090] Information about the amenities and benefits afforded by the wellness system in the habitable environment can be provided to the user.) of available lightings and colours (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. This includes adjustment of lighting.); available aromas, flowers, aroma diffusers or candles (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. This includes scents.); at least one of sounds, music, and playlists (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. This includes sounds.); at least one of fruits, food or beverages (See Allen [0276] the system can save information concerning current diet. Diet includes food and beverage preferences.), and types of fabrics with the residential unit in a plurality of designated geographical areas (See Allen [0165] different types of fabrics can be used to diffuse scents.);
a customisation subsystem operable by the one or more processors, and configured to:
receive a feedback from the one or more users (See Allen [0194] specific attributes, traits and characteristics of the occupants can be stored. This information allows for customization of the habitable environment to the needs and desires of the occupant.) and a captured data representative of biophysical parameters of the corresponding one or more users (See Allen [0256] biometrics can contribute to a wellness score and the wellness score can be used to control the various environment features. See Allen [0265] the system can employ wearable devices to measure the biometrics of the user.);
customise the wellness program based on the received feedback (See Allen [0053] various aspects of the habitable environment can be customized to a particular inhabitant. [0266] the user can personalize scenes. [0194] specific  and captured data representative of biophysical parameters of the one or more users (See Allen [0256] biometrics can contribute to a wellness score and the wellness score can be used to control the various environment features. In other words, the program is changes based on the biometric readings of the user in the habitable environment.).
Allen does not disclose: 
 one or more massage units for imparting muscular and sensory relaxation to the one or more users by stimulating release of endorphins and dopamine in body of the one or more users;
means of imparting hydrotherapy comprising jacuzzi, spa, LED sauna, showers, mud hut, and labyrinth, pools for stimulating release of endorphins and dopamine in body of the one or more users;
means of imparting aromatherapy operatively coupled with the means of imparting hydrotherapy and the one or more massage units;
one or more physical workout units provided with a plurality of fitness equipment for stimulating release of endorphins, adrenaline, serotonin and dopamine in body of the one or more users;
maintain a list of support staff along with a corresponding specialisation list of each of the support staff;
a user-staff interaction subsystem operable by the one or more processors, and configured to enable seamless communication between selected one or more support staff and the corresponding one or more users via a smart device associated with the one or more users;
an evaluation subsystem operable by the one or more processors, and configured to evaluate a level of wellness of the corresponding one or more users upon receiving a plurality of wellness history from the one or more users;
a score generation subsystem operable by the one or more processors, and configured to generate a wellness score to each of the one or more users based on an evaluation result, wherein the wellness score is generated upon comparing the evaluation result with a predefined set of wellness data, wherein the predefined set of wellness data is stored in a database;
a training subsystem operable by the one or more processors, and configured to schedule at least one training session for each of the one or more users based on a generated score to improve the wellness of the corresponding one or more users.
Joya teaches:
one or more massage units (See Joya pages 6-8, these pages describe various massage offerings.) for imparting muscular and sensory relaxation to the one or more users by stimulating release of endorphins and dopamine in body of the one or more users (Non-limiting intended result which merely describes a desired result from use of the recited structure.);
means of imparting hydrotherapy comprising whirlpool bath (See Joya page 5, the Hammam experience described on this page includes the use of a whirlpool.), spa (See Joya page 1, the entire experience is considered to be a spa, based on the name “Joya Spa”.), LED sauna (See Joya page 13, the “Anti-Aging Light Therapy” includes the use of advanced LEDs.), showers (See Joya page 25, the “Joya Suites 1 and 2” include outdoor shower and bath.), mud hut (See Joya page 12, the “Desert Cactus Renewal Facial” includes the use of mud as part of the facial.), and labyrinth (See Joya page 17, this page describes “Labyrinth Meditation.”), pools (See Joya page 27, the “Spa Day Passes” included access to a rooftop pool.) for stimulating release of endorphins and dopamine in body of the one or more users (Non-limiting intended result which merely describes a desired result from use of the recited structure.);
means of imparting aromatherapy operatively coupled with the means of imparting hydrotherapy and the one or more massage units (See Joya page 5, this page describes the use of aroma therapy coupled with various bathing rituals (i.e. hydrotherapy). Page 9, this page describes massage enhancements, including aromatherapy.);
one or more physical workout units provided with a plurality of fitness equipment (See Joya page 27, the spa includes a “modern fitness center”.) for stimulating release of endorphins, adrenaline, serotonin and dopamine in body of the one or more users (Non-limiting intended result which merely describes a desired result from use of the recited structure.);
The system of Joya is applicable to the disclosure of Allen as they both share characteristics and capabilities, namely, they are directed to providing wellness programs. It would have been 
Tuchman teaches:
maintain a list of support staff along with a corresponding specialisation list of each of the support staff (See Tuchman [0017] “The guided support identification system is configured to analyze user interaction or behaviors to predict or determine a support subject matter that a user may potentially need. Based on the analysis, one or more agents or specialists are identified to be recommended, as recommended agents, to a user for the current session when there is a need.” For the system to be able to match particular specialists with the users based on their needs, it must maintain a list of the agents and their corresponding specializations.);
a user-staff interaction subsystem operable by the one or more processors (See Tuchman [0017] “The guided support identification system is configured to analyze user interaction or behaviors to predict or determine a support subject matter that a user may potentially need. Based on the analysis, one or more agents or specialists are identified to be recommended, as recommended agents, to a user for the current session when there is a need.”), and configured to enable seamless communication between selected one or more support staff and the corresponding one or more users (See Tuchman abstract, the invention is for connecting users to specialists for  via a smart device associated with the one or more users (See Tuchman [0073] user can launch application to connect to specialist via an application on their mobile device.);
The system of Tuchman is applicable to the disclosure of Allen as they both share characteristics and capabilities, namely, they are directed to electronically providing services to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include a staff interaction function as taught by Tuchman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen in order to connect users with preferred staff based on specialization (See Tuchman Abstract).
Nino teaches:
an evaluation subsystem operable by the one or more processors, and configured to evaluate a level of wellness of the corresponding one or more users upon receiving a plurality of wellness history from the one or more users (See Nino [0085] the health assessment algorithm can be uses to determine overall health condition of the subject. “A health status of the Subject 100 may be defined based on the Subject historical data and profile information.” Therefore, historical data is received by the system.);
a score generation subsystem operable by the one or more processors, and configured to generate a wellness score to each of the one or more users based on an evaluation result (See Nino [0099] using the health assessment information. The system can then rank a plurality of users from high to low, meaning a score of some kind is calculated in order to rank the users relative to one another.), wherein the wellness score is generated upon comparing the evaluation result with a predefined set of wellness data (See Nino [0085] the results of the health assessment are compared to a threshold level. This threshold level is a “predefined set of wellness data.”), wherein the predefined set of wellness data is stored in a database (See Nino [0049] system hardware and software may include a database for storing data required by the system. The thresholds of [0085] would be stored here.);
a training subsystem operable by the one or more processors, and configured to schedule at least one training session for each of the one or more users based on a generated score to improve the wellness of the corresponding one or more users (See Nino [0085] the system can schedule appointments for the subjects based on if the health status exceeds the predetermined threshold level. The type of appointment scheduled (training session versus a provider appointment) is consider a recitation of the intended use of the claimed invention. This intended use does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Because the prior art structure is capable of performing the intended use, it meets the language of the claim.).
The system of Nino is applicable to the disclosure of Allen as they both share characteristics and capabilities, namely, they are directed to providing health and wellness programs to their users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include health and wellness evaluation, score generation, and scheduling as taught by Nino. One of ordinary skill in the art before the 

Regarding claim 2, Allen in view of Joya, Tuchman, and Nino discloses the system of claim 1 as discussed above. Allen discloses a system, wherein:
the aromatherapy being implemented through one of an inhalation and a topical application (See Allen [0164] the scent subsystem dispenses or disperses scents into the air of the habitable environment. This is an example of aromatherapy via inhalation.).

Regarding claim 3, Allen in view of Joya, Tuchman, and Nino discloses the system of claim 2 as discussed above. Allen discloses a system, wherein:
one or more essential oils being evaporated into air using one of a diffuser container, spray, or oil droplets during the inhalation (See Allen [0164] the scent subsystem dispenses or disperses scents into the habitable environment. It employs liquid reservoirs and vents or ducts of the air treatment subsystem.).

Regarding claim 4, Allen in view of Joya, Tuchman, and Nino discloses the system of claim 2 as discussed above. Allen does not disclose a system, wherein:
at least one of a one or more message oils and skin care products are enabled to be absorbed through skin during the topical application by the massage, thereby increasing absorption and boosting blood circulation.
Joya teaches:
at least one of a one or more message oils and skin care products are enabled to be absorbed through skin during the topical application by the massage (See Joya page 9, this page describes massage enhancements including oils and skin care products.), thereby increasing absorption and boosting blood circulation (Non-limiting intended result which merely describes a desired result from use of the recited structure.).
The system of Joya is applicable to the disclosure of Allen as they both share characteristics and capabilities, namely, they are directed to providing wellness programs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include a variety of options in a wellness program as taught by Joya. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen in order to profoundly and positively enhance a living well lifestyle (See Joya page 3)..

Regarding claim 5, Allen in view of Joya, Tuchman, and Nino discloses the system of claim 1 as discussed above. Allen discloses a system, wherein:
the biophysical parameters of the user comprises blood pressure, heart beat, temperature, breathing rate, hydration level, and trans-epidermal water loss (See Allen [0256] the biometrics measured include but are not limited to heart rate, heart-rate variability, sleep phase, sleep length, or respiration rate, walking steps per day, body weight, or BMI.).

Regarding claim 6, Allen in view of Joya, Tuchman, and Nino discloses the system of claim 1 as discussed above. Allen discloses a system, wherein:
the feedback comprises preferred lighting and colour (See Allen [0053] various aspects of the habitable environment can be customized to a particular inhabitant. [0266] the user can personalize scenes. [0194] This includes adjustment of lighting); preferred aroma, flowers, aroma diffuser or candles (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. This includes scents.); preferred sound or music (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. This includes sounds.)); and preferred fruits, food or beverage (See Allen [0276] the system can save information concerning current diet. Diet includes food and beverage preferences.), preferred softness of fabric used (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. [01656] One customization includes scent from various fabrics. Therefore, the type of fabric used is customizable.).

Regarding claim 7, Allen in view of Joya, Tuchman, and Nino discloses the system of claim 1 as discussed above. Allen does not disclose a system, wherein:
the training subsystem is further configured to schedule at least one group training session for the one or more users based on a generated score to improve the wellness of the one or more users.
Nino teaches:
the training subsystem is further configured to schedule at least one group training session for the one or more users based on a generated score to improve the wellness of the one or more users (See Nino [0085] the system can schedule appointments for the subjects based on if the health status exceeds the predetermined threshold level. Scheduling an appointment for one user to attend “a group” session does not result in any structural differences between the prior art and the claimed invention.).
The system of Nino is applicable to the disclosure of Allen as they both share characteristics and capabilities, namely, they are directed to providing health and wellness programs to their users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include health and wellness evaluation, score generation, and scheduling as taught by Nino. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen in order to take automatic action based on the outputs of the system (See Nino [0003]).


Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. 2019/0209806) in view of Joya (Joya Spa, Joya Spa Brochure for Omni Scottsdale Resort & Spa at Montelucia, (retrieved 03/08/2021), https://web.archive.org/web/20151224063314/https:/www.omnihotels.com/-/media/images/hotels/phxrst/spa/pdf/spa-brochure.pdf), and further in view of Nino (U.S. 2016/0034663).
Regarding claim 8, Allen discloses a method for offering wellness program to one or more users comprising:
receiving, by a user database subsystem, registration details from the one or more users (See Allen [0197] the one or more occupants can be registered with the system. [0194] specific attributes, traits and characteristics of the occupants can be stored. This information allows for customization of the habitable environment to the needs and desires of the occupant.); 
designing a wellness program for each of the one or more users (See Allen [0055] the habitable environment is designed to contribute to wellness or a sense of wellness for the occupant. Therefore, it includes a wellness program, under the broadest reasonable interpretation of that term.), wherein the wellness program includes scheduling for meditation in a plurality of indoor and outdoor meditation units for mental relaxation (See Allen [0109] the system includes meditation spaces.), one or more aromatherapy sessions (See Allen [0164] the scent subsystem dispenses or disperses scents into the air of the habitable environment. This is an example of aromatherapy via inhalation.);
receiving, by one or more wearable devices, data representative of biophysical parameters of the user (See Allen [0256] biometrics can contribute to a wellness score and the wellness score can be used to control the various environment features. The system can employ wearable devices to measure the biometrics of the user.); 
customising, by a customisation subsystem, the designed wellness program based on received feedback from the one or more users (See Allen [0053] various aspects of the habitable environment can be customized to a particular inhabitant. [0266] the user can personalize scenes.) regarding preferred lighting and colour (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. This includes adjustment of lighting.), preferred aroma, flowers, aroma diffuser or candles (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. This includes scents.), preferred sound or music (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. This includes sounds.), preferred fruits, food or beverage (See Allen [0276] the system can save information concerning current diet. Diet includes food and beverage preferences.), preferred softness of fabric to be used during the wellness program (See Allen [0194] Instructions or patterns can be stored for desired characteristics and scenes. [0165] One customization includes scent from various fabrics. Therefore, the type of fabric used is customizable.).
Allen does not disclose: 
wherein the wellness program includes scheduling … one or more massage therapy sessions in one or more massage units for imparting muscular and sensory relaxation to a user by stimulating release of endorphins and dopamine in body of the one or more users, one or more hydrotherapy sessions, and one or more physical workout sessions for the corresponding one or more users;
evaluating, by an evaluation subsystem, a level of wellness of the corresponding one or more users upon receiving a plurality of wellness history from the one or more users; 
generating, by a score generation subsystem, a wellness score to each of the one or more users based on an evaluation result, wherein the wellness score is generated upon comparing the evaluation result with a predefined set of wellness data, wherein the predefined set of wellness data is stored in a database;
scheduling, by a training subsystem, at least one training session for each of the one or more users based on a generated score to improve the wellness of the corresponding one or more users.
Joya teaches:
wherein the wellness program includes scheduling … one or more massage therapy sessions in one or more massage units (See Joya pages 6-8, these pages describe various massage offerings.) for imparting muscular and sensory relaxation to a user by stimulating release of endorphins and dopamine in body of the one or more users (Non-limiting intended result which merely describes a desired result from use of the recited structure.), one or more hydrotherapy sessions (See Joya page 5, the Hammam experience described on this page includes the use of steam, whirlpool, sauna, and cold deluge, all forms of “hydrotherapy”.), and one or more physical workout sessions for the corresponding one or more users (See Joya page 27, the spa includes a “modern fitness center” with access to training sessions described at the end of the page.).
The system of Joya is applicable to the disclosure of Allen as they both share characteristics and capabilities, namely, they are directed to providing wellness programs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include a variety of options in a wellness program as taught by Joya. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen in order to profoundly and positively enhance a living well lifestyle (See Joya page 3).
Nino teaches:
evaluating, by an evaluation subsystem, a level of wellness of the corresponding one or more users upon receiving a plurality of wellness history from the one or more users (See Nino [0085] the health assessment algorithm can be uses to determine overall health condition of the subject. “A health status of the Subject 100 may be defined based on the Subject historical data and profile information.” Therefore, historical data is received by the system.); 
generating, by a score generation subsystem, a wellness score to each of the one or more users based on an evaluation result (See Nino [0099] using the health assessment information. The system can then rank a plurality of users from high to low, meaning a score of some kind is calculated in order to rank the users relative to one another.), wherein the wellness score is generated upon comparing the evaluation result with a predefined set of wellness data (See Nino [0085] the results of the health assessment , wherein the predefined set of wellness data is stored in a database (See Nino [0049] system hardware and software may include a database for storing data required by the system. The thresholds of [0085] would be stored here.);
scheduling, by a training subsystem, at least one training session for each of the one or more users based on a generated score to improve the wellness of the corresponding one or more users (See Nino [0085] the system can schedule appointments for the subjects based on if the health status exceeds the predetermined threshold level. The type of appointment scheduled (training session versus a provider appointment) is consider a recitation of the intended use of the claimed invention. This intended use does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Because the prior art structure is capable of performing the intended use, then it meets the claim.).
The system of Nino is applicable to the disclosure of Allen as they both share characteristics and capabilities, namely, they are directed to providing health and wellness programs to their users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include health and wellness evaluation, score generation, and scheduling as taught by Nino. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen in order to take automatic action based on the outputs of the system (See Nino [0003]).

Regarding claim 9, Allen in view of Joya, and Nino discloses the system of claim 1 as discussed above. Allen discloses a system, wherein receiving the data representative of biophysical parameters of the user from one or more wearable devises comprises:
receiving the data representative of at least one of blood pressure, heart beat, temperature, breathing rate, hydration level, trans-epidermal water loss or a combination thereof (See Allen [0256] See Allen [0256] the biometrics measured include but are not limited to heart rate, heart-rate variability, sleep phase, sleep length, or respiration rate, walking steps per day, body weight, or BMI.).

Regarding claim 10, Allen in view of Joya, and Nino discloses the system of claim 1 as discussed above. Allen does not disclose a system, wherein: 
scheduling, by the training subsystem, at least one group training session for the one or more users based on a generated score to improve the wellness of the one or more users.
Nino teaches:
scheduling, by the training subsystem, at least one group training session for the one or more users based on a generated score to improve the wellness of the one or more users (See Nino [0085] the system can schedule appointments for the subjects based on if the health status exceeds the predetermined threshold level. The type of appointment scheduled (i.e. a non-group session vs. “group” session) is consider a recitation of the intended use of the claimed invention. This intended use does not result in a structural difference between the claimed invention and the prior art in order to patentably .
The system of Nino is applicable to the disclosure of Allen as they both share characteristics and capabilities, namely, they are directed to providing health and wellness programs to their users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include health and wellness evaluation, score generation, and scheduling as taught by Nino. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen in order to take automatic action based on the outputs of the system (See Nino [0003]).
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626